DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8, 12-14, 16-19, and 21-26 are currently pending.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

6.	Claims 1-6, 8, 12, 13, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0128123 (hereinafter “Li”), in view of U.S. Publication No. 2020/0092685 (hereinafter “Fehrenbach”).

Regarding claim 1: Li teaches a method to group a user equipment between user equipment coordination sets by a base station, the method comprising the base station: determining to group the user equipment (See, e.g., [0085]-[0097]; the network determines UE groups for cooperative communication).
Li teaches wherein the groups have respective coordinating UEs, as well as the base station transmitting configuration messages thereto (See, e.g., [0097]-[0099], [0154]-[0158], and [0168]-[0170]). Li does not explicitly state “determining to regroup the user equipment from a source user equipment-coordination set to a target user equipment-coordination set.” Therefore, the messaging in Li does not explicitly address indicating to release, add, and regroup resepectively, which is claimed as: “transmitting a release message to a coordinating user equipment of the source user equipment-coordination set requesting the coordinating user equipment of the source user equipment-coordination set to release the user equipment from the source user equipment-coordination set; transmitting a request message to a coordinating user equipment of the target user equipment-coordination set requesting the coordinating user equipment of the target user equipment-coordination set to add the user equipment to the target user equipment-coordination set; and transmitting a regrouping message to the user equipment that is effective to direct the user 
	However, Fehrenbach teaches a similar field of endeavor (See, e.g., figures 4-7 and [0030]-[0038]; group manager UEs communicate with a base station), and additionally teaches the base station determining to regroup a UE (See, e.g., [0257]-[0267]; note a request to change groups; note also informing the respective group managers and sending a reconfiguration message to the UE that is changing groups). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Fehrenbach, such as the signaling and/or dynamic grouping functionality, within the system of Li, in order to improve spectral efficiency between base stations and UEs.

Regarding claim 2: Li modified by Fehrenbach further teaches wherein the transmitting the release message to the coordinating user equipment of the source user equipment-coordination set is effective to direct the coordinating user equipment of the source user equipment- coordination set to forward information related to the user equipment to the coordinating user equipment of the target user equipment-coordination set (See, e.g., Fehrenbach [0257]-[0267]; note the forwarding of group context information).

Regarding claims 3, 4, 22, 23, 25, and 26: Li modified by Fehrenbach further teaches wherein the coordinating user equipment of the source user equipment-coordination set forwards the information related to the user equipment to the coordinating user equipment of the target user equipment-coordination set using a local wireless network (i.e. claim 3); and receiving the information related to the user equipment from the coordinating user equipment of the source user equipment-coordination set; and forwarding the information related to the user equipment to the (See, e.g., Li [0081]-[0082]; see also Fehrenbach figure 5.). The motivation for modification set forth above regarding claim 1 is applicable to claims 3 and 4.
The rationale set forth above regarding the methods of claims 3 and 4 is applicable to the methods of claims 22, 23, 25, and 26, respectively.

Regarding claim 5: Li modified by Fehrenbach further teaches wherein information related to the user equipment includes one or more of: an identity of the coordinating user equipment of the target user equipment-coordination set, timing information usable to synchronize and communicate with the coordinating user equipment of the target user equipment-coordination set, or frequency information usable to synchronize and communicate with the coordinating user equipment of the target user equipment-coordination set (See, e.g., Fehrenbach [0262]-[0268].). The motivation for modification set forth above regarding claim 1 is applicable to claim 5.

Regarding claim 6: Li modified by Fehrenbach further teaches wherein the transmitting the request message to the coordinating user equipment of the target user equipment-coordination set is effective to direct the coordinating user equipment of the target user equipment-coordination set to transmit another request message to the user equipment to direct the user equipment to join the target user equipment-coordination set, and wherein the transmission of the other request message to the user equipment is effective to enable the user equipment within the target user equipment-coordination set to: demodulate and sample a downlink signal from the base station, and forward samples of the downlink signal to the coordinating user equipment of the target user equipment-coordination set for joint processing of the samples with samples of the downlink signal received by one or more other user equipments in the target user equipment-coordination set (See, e.g., Fehrenbach [0034]-[0038], [0723]; note also [0253], [0299], [0322], and/or [0709]-[0711].). The motivation for modification set forth above regarding claim 1 is applicable to claim 12.

Regarding claim 8: Li modified by Fehrenbach further teaches wherein the determining to regroup the user equipment from the source user equipment-coordination set to the target user equipment-coordination set further comprises the base station: determining that a geographic location of the user equipment has exceeded a threshold distance from the coordinating user equipment of the source user equipment- coordination set; determining that a geographic location of the user equipment is less than a threshold distance from the coordinating user equipment of the target user equipment- coordination set; determining that a radio frequency signal quality for signals to or from the user equipment has dropped below a threshold value for signal quality; or receiving a message from the coordinating user equipment of the source user equipment-coordination set indicating that a signal quality of communication with the user equipment over a local wireless network has dropped below a signal quality threshold for local wireless communication in the source user equipment-coordination set (See, e.g., Fehrenbach [0038], [0253], [0299], [0322], and/or [0709]-[0711].). The motivation for modification set forth above regarding claim 1 is applicable to claim 8.

Regarding claim 12: Li modified by Fehrenbach further teaches wherein a first radio frequency used by the source user equipment-coordination set for joint-communication with the base station is different than a second radio frequency used by the target user equipment-coordination set for joint-communication with the base station, wherein the regrouping message includes an indication of the second radio frequency used by the target user equipment-coordination set for joint- communication with the base station, and wherein transmitting the regrouping message to the user equipment is effective to direct the user equipment to change from the first radio frequency to the second radio frequency for communication with the base station (See, e.g., Fehrenbach [0034]-[0038], [0723]; note also [0253], [0299], [0322], and/or [0709]-[0711].). The motivation for modification set forth above regarding claim 1 is applicable to claim 12.

Regarding claim 13: Li modified by Fehrenbach further teaches wherein the determining to regroup the user equipment from the source user equipment-coordination set to the target user equipment-coordination set further comprises the base station: determining a timing of the regrouping of the user equipment from the source user equipment-coordination set to the target user equipment-coordination set; and including an indication of the timing of the regrouping in the release message to the coordinating user equipment of the source user equipment-coordination set, in the request message to the coordinating user equipment of the target user equipment- coordination set, and in the regrouping message to the user equipment (See, e.g., Fehrenbach [0262]-[0268].). The motivation for modification set forth above regarding claim 1 is applicable to claim 13.

Regarding claim 21: Li teaches a method performed by a user equipment configured as a coordinating user equipment for a source user equipment-coordination set in a wireless communications network, the method comprising the coordinating user equipment: receiving, from a base station, a grouping message (See, e.g., [0085]-[0097]; the network determines UE groups for cooperative communication).
Li teaches wherein the groups have respective coordinating UEs, as well as the base station transmitting configuration messages thereto (See, e.g., [0097]-[0099], [0154]-[0158], and [0168]-[0170]). Li does not explicitly state “receiving, from a base station, a release message for a regrouping of a user equipment in the source user equipment-coordination set.” Therefore, the messaging in Li does not explicitly address “forwarding information related to the user equipment to a coordinating user equipment of a target user equipment-coordination set for the regrouping; and in response to successfully forwarding the information, transmitting another release message to the user equipment that is effective to direct the user equipment to release from the source user equipment-coordination set.” 
However, Fehrenbach teaches a similar field of endeavor (See, e.g., figures 4-7 and [0030]-[0038]; group manager UEs communicate with a base station), and additionally teaches these features (See, e.g., [0257]-[0267]; note a request to change groups; note also informing the respective group managers and sending a reconfiguration message to the UE that is changing groups; note also the forwarding of group context information). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Fehrenbach, such as the signaling and/or dynamic grouping 

Regarding claim 24: Li teaches a method performed by a user equipment configured as a coordinating user equipment for a target user equipment-coordination set in a wireless communications network, the method comprising the coordinating user equipment: receiving, from a base station, a grouping message (See, e.g., [0085]-[0097]; the network determines UE groups for cooperative communication).
Li teaches wherein the groups have respective coordinating UEs, as well as the base station transmitting configuration messages thereto (See, e.g., [0097]-[0099], [0154]-[0158], and [0168]-[0170]). Li does not explicitly state “receiving, from a base station, a request message for a 
However, Fehrenbach teaches a similar field of endeavor (See, e.g., figures 4-7 and [0030]-[0038]; group manager UEs communicate with a base station), and additionally teaches these features (See, e.g., [0257]-[0267]; note a request to change groups; note also informing the respective group managers and sending a reconfiguration message to the UE that is changing groups; note also the forwarding of group context information). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Fehrenbach, such as the signaling and/or dynamic grouping functionality, within the system of Li, in order to improve spectral efficiency between base stations and UEs.

Allowable Subject Matter
7.	Claims 14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Art
8.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476